The plaintiff in error was convicted in the county court of Okmulgee county on a charge of unlawful possession of intoxicating liquor, and was sentenced to serve 90 days in the county jail and to pay a fine of $250 and costs of the prosecution, and appeals.
The petition in error and case-made was filed in this court on May 8, 1931. No further appearance has been made by the plaintiff in error, nor any further extension of time asked to file brief in support of the assignment of errors.
Where no brief is filed and no personal appearance made, this court presumes that the appeal is without merit or has been abandoned. We have carefully examined the record, and find that the information properly charged an offense; that defendant was accorded a fair and impartial trial; that no fundamental or prejudicial errors appear in the record.
The judgment of the trial court is affirmed.
EDWARDS and CHAPPELL, JJ., concur.